    Case 6:20-cv-00804-ADA Document 35-27 Filed 01/25/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION



EXPRESS MOBILE, INC.,               §
                                    §
           Plaintiff,               §    CIVIL ACTION No. 6:20-cv-00804-ADA
                                    §
     v.                             §    JURY TRIAL DEMANDED
                                    §
GOOGLE LLC,                         §
                                    §
           Defendant.
                                    §


         DECLARATION OF ANDRE GOLUEKE IN SUPPORT OF
   DEFENDANT GOOGLE LLC’S OPPOSED MOTION TO TRANSFER VENUE
           TO THE NORTHERN DISTRICT OF CALIFORNIA




                        FILED UNDER SEAL
